

EXHIBIT 10.1
 


 

 
April 24, 2007
 
To:
Charming Shoppes, Inc.
 
450 Winks Lane
 
Bensalem, PA 19020
 
Attn: Treasurer
 
Telephone: 215-633-4899
 
Facsimile: 215-638-6759
 
From:
Bank of America, N.A.
 
c/o Banc of America Securities LLC
 
9 West 57th Street
 
New York, NY 10019
 
Attn: John Servidio
 
Telephone: 212-583-8373
 
Facsimile: 212-230-8610
   
Re:
Convertible Bond Hedge Transaction
 
(Transaction Reference Number: NY28949)
 



 
Ladies and Gentlemen:
 
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“BofA”), and Charming Shoppes, Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.
 
1.  This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in Indenture to be dated as of April 30, 2007 between
Counterparty and Wells Fargo Bank, National Association as trustee (the
“Indenture”) relating to the USD 250,000,000 principal amount of 1.125% Senior
Convertible Notes due 2014 (the “Convertible Securities”). In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern. For the avoidance of doubt, references herein to
sections of the Indenture are based on the draft of the Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Indenture are changed, added or renumbered following
execution of this Confirmation but prior to or upon the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties.
 
This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 
2.  The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
 
General Terms:
 
 
Trade Date:
 
April 24, 2007
 
Effective Date:
 
The closing date of the offering of the Convertible Securities.
 
Option Type:
 
Call
 
Seller:
 
BofA
 
Buyer:
 
Counterparty
 
Shares:
 
The Common Stock of Counterparty, par value USD 0.10 per share (Ticker Symbol:
“CHRS”).
 
Number of Options:
 
50% of the number of Convertible Securities in denominations of USD1,000
principal amount issued by Counterparty on the closing date for the initial
issuance of the Convertible Securities; provided that if the initial purchasers
(as defined in the Purchase Agreement defined below) exercise their option to
purchase additional Convertible Securities pursuant to Section 2(c) of the
Purchase Agreement related to the purchase and sale of the Convertible
Securities dated as of April 24, 2007 among Counterparty, Banc of America
Securities LLC and J.P. Morgan Securities Inc. (the “Purchase Agreement”), then
on the Additional Premium Payment Date, the Number of Options shall be
automatically increased by 50% of the number of Convertible Securities in
denominations of USD 1,000 principal amount issued pursuant to such exercise
(such Convertible Securities, the “Additional Convertible Securities”).
 
Number of Shares:
 
As of any date, the product of the Number of Options and the Conversion Rate.
 
Conversion Rate:
 
As defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Sections 10.01(c) and 10.04(g) of the Indenture.
 
Strike Price:
 
USD 15.3791
 
Premium:
 
USD 41,125,000.00; provided that if the Number of Options is increased pursuant
to the proviso to the definition of “Number of Options” above, an additional
Premium equal to the product of the number of Options by which the Number of
Options is so increased and USD 329.00 shall be paid on the Additional Premium
Payment Date.
 
Premium Payment Date:
 
April 30, 2007
 
Additional Premium Payment Date:
 
The closing date for the purchase and sale of the Additional Convertible
Securities.
 
Exchange:
 
The NASDAQ Global Select Market
 
Related Exchange:
 
All Exchanges
 
Procedures for Exercise:
 
 
Potential Exercise Dates:
 
Each Conversion Date.
 
Conversion Date:
 
Each “Conversion Date” as defined in the Indenture.
 
Required Exercise on
 
Conversion Dates:
 
On each Conversion Date, a number of Options equal to 50% of the number of
Convertible Securities in denominations of USD1,000 principal amount submitted
for conversion on such Conversion Date in accordance with the terms of the
Indenture shall be automatically exercised, subject to “Notice of Exercise”
below.
 
Expiration Date:
 
May 1, 2014
 
Automatic Exercise:
 
As provided above under “Required Exercise on Conversion Dates”, subject to the
provisions of “Notice of Exercise” below.
 
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options, Counterparty must notify BofA in writing prior to 5:00 PM,
New York City time, on the Scheduled Valid Day prior to the scheduled first day
of the applicable Settlement Averaging Period relating to the Convertible
Securities converted on the Conversion Date occurring on the relevant Exercise
Date (such Convertible Securities, the “Relevant Convertible Securities”) of (i)
the number of Options being exercised on such Exercise Date, (ii) the scheduled
first day of the applicable Settlement Averaging Period, (iii) the scheduled
settlement date under the Indenture for the Relevant Convertible Securities and
(iv) whether Counterparty has elected to satisfy its conversion obligations with
respect to the Relevant Convertible Securities in Shares only (as described in
Section 10.02(b) of the Indenture) (“Gross Share Settlement”); provided that
with respect to Options relating to Relevant Convertible Securities with a
Conversion Date occurring on or after November 15, 2013, such Notice of Exercise
may be given on or prior to the second Scheduled Valid Day immediately preceding
the Expiration Date and need only specify the number of Options being exercised.
   
Notice of Gross Share Settlement:
If Counterparty has elected Gross Share Settlement for all Convertible
Securities with a Conversion Date occurring on or after November 15, 2013, then
with respect to Options relating to such Convertible Securities, Counterparty
shall notify BofA of such election before 5:00 p.m. (New York City time) on or
prior to November 15, 2013.



 
BofA’s Telephone Number
 
and Telex and/or Facsimile Number
 
and Contact Details for purpose of
 
Giving Notice:
 
To be provided by BofA.
 
Settlement Terms:
 
 
Settlement Method:
 
Net Share Settlement
 
Net Share Settlement:
 
BofA will deliver to Counterparty, on the relevant Settlement Date, a number of
Shares equal to the Net Shares in respect of any Option exercised or deemed
exercised hereunder. In no event will the Net Shares be less than zero.
 
Net Shares:
 
In respect of any Option exercised or deemed exercised, a number of Shares equal
to (i) the sum of the quotients, for each Valid Day during the Settlement
Averaging Period for such Exercisable Option, of (A) the product of (x) excess,
if any, of the Relevant Price less the Strike Price on such Valid Day and (y)
the Conversion Rate on such Valid Day divided by (B) such Relevant Price,
divided by (ii) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation contained in clause (A) above results in a
negative number, such number shall be replaced with the number “zero”.
Notwithstanding the forgoing, if Counterparty has elected Gross Share Settlement
and so specified in the Notice of Exercise, or if applicable, the Notice of
Gross Share Settlement, then with respect to any Option relating to the Relevant
Convertible Securities with a Conversion Date occurring on or following November
15, 2013, the Net Shares shall be equal to the lesser of (i) a number of Shares
determined as described above and (ii) a number of Shares equal to the Net
Convertible Value for such Option divided by the Obligation Price.
 
 
BofA will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Shares valued at the Relevant Price for the last Valid Day of
the Settlement Averaging Period.
 
Net Convertible Value:
 
With respect to an Option, (i) the Total Convertible Value for such Option minus
(ii) USD 1,000.
 
Total Convertible Value:
 
With respect to an Option, (i) the aggregate number of Shares, if any, that
Counterparty is obligated to deliver to the holder of an Convertible Security
for the relevant Conversion Date pursuant to Section 10.03(b) of the Indenture,
multiplied by (ii) the Obligation Price.
 
Obligation Price:
 
The opening price as displayed under the heading “Op” on Bloomberg page CHRS.UQ
<equity> (or any successor thereto) on the Obligation Valuation Date.
 
Obligation Valuation Date:
 
Settlement Date
 
Settlement Averaging Period:
 
For any Option, (i) with respect to an Option with a Conversion Date occurring
prior to November 15, 2013, the fifty (50) consecutive Valid Day period
beginning on, and including, the second Valid Day following such Conversion Date
(or the one hundred (100) consecutive Valid Day period commencing on, and
including, the second Valid Day following such Conversion Date if Counterparty
has elected Gross Share Settlement and specified Gross Share Settlement in the
Notice of Exercise) or (ii) with respect to an Option with a Conversion Date
occurring on or following November 15, 2013, the fifty (50) consecutive Valid
Day period beginning on, and including, the fifty-second (52nd) Scheduled Valid
Day immediately prior to the Expiration Date (or the one hundred (100)
consecutive Valid Day period commencing on, and including, the one hundred and
second (102nd) Scheduled Valid Day immediately prior to the Expiration Date if
Counterparty has delivered a Notice of Gross Share Settlement to BofA on or
prior to November 15, 2013).
 
Settlement Date:
 
For any Option, the third Valid day following the final day of the applicable
Settlement Averaging Period with respect to such Option.
 
Settlement Currency:
 
USD
 
Valid Day:
 
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then traded. If the Shares (or other
security for which a Relevant Price must be determined) is not so listed or
quoted, a Valid Day means a Business Day.
 
Scheduled Valid Day:
 
A day that is scheduled to be a Valid Day on the primary U.S. national
securities exchange or market on which the Shares are listed or admitted to
trading.
 
Market Disruption Event:
 
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:
 
 
“‘Market Disruption Event’ means in respect of a Share, (i) a failure by the
Exchange or, if the Shares are not then listed on the Exchange, by the principal
other U.S. national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a U.S. national or regional
securities exchange, by the principal other market on which the Shares are then
traded, to open for trading during its regular trading session or (ii) the
occurrence or existence prior to 1:00 p.m., New York City time, on any trading
day for the Shares for an aggregate one half hour period of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the stock exchange or otherwise) in the Shares or in any options,
contracts or future contracts relating to the Shares.
   
Relevant Price:
 
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page CHRS.UQ <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable, the market value of one
Share on such Valid Day, as determined by the Calculation Agent using a
volume-weighted method). The Relevant Price will be determined without regard to
after hours trading or any other trading outside of the regular trading session
hours.
 
Other Applicable Provisions:
 
To the extent BofA is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-Settled” shall be read as references to “Net Share
Settled”. “Net Share Settled” in relation to any Option means that BofA is
obligated to deliver Shares hereunder.
 
Restricted Certificated Shares:
 
Notwithstanding anything to the contrary in the Equity Definitions, BofA may, in
whole or in part, deliver Shares in certificated form representing the Number of
Shares to be Delivered to Counterparty in lieu of delivery through the Clearance
System. With respect to such certificated Shares, the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.
 
Share Adjustments:
 
 
Method of Adjustment:
 
Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 10.04 of the Indenture, the
Calculation Agent shall make a corresponding adjustment, if necessary, to the
terms relevant to the exercise, settlement or payment of the Transaction;
provided that in no event shall there be any adjustment hereunder as a result of
an adjustment to the Conversion Rate pursuant to Section 10.01(c) or Section
10.04(g) of the Indenture.
 
Extraordinary Events:
 
 
Merger Events:
 
Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.06 of the
Indenture.
 
Tender Offer:
 
Applicable. Notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in clause (1) of
the definition of “Change of Control” in Section 1.01 of the Indenture.
 
Consequences of Merger Events and
 
Tender Offers:
 
Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or Tender Offer, the Calculation Agent shall make
the corresponding adjustment in respect of any adjustment under the Indenture to
any one or more of the nature of the Shares, the Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction; provided that such adjustment shall be made without
regard to any adjustment to the Conversion Rate pursuant to Sections 10.01(c)
and 10.04(g) of the Indenture; and provided further that the Calculation Agent
may limit or alter any such adjustment referenced in this paragraph so that the
fair value of the Transaction to BofA is not reduced as a result of such
adjustment.
 
Nationalization, Insolvency
 
or Delisting:
 
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.
 
Additional Disruption Events:
 
 
(a) Change in Law:
 
Applicable
 
(b) Failure to Deliver:
 
Applicable
 
(c) Insolvency Filing:
 
Applicable
 
(d) Hedging Disruption:
 
Applicable
 
(e) Increased Cost of Hedging:
 
Applicable
 
Hedging Party:
 
For all applicable Additional Disruption Events, BofA
 
Determining Party:
 
For all applicable Additional Disruption Events, BofA
 
Non-Reliance:
 
Applicable
 
Agreements and Acknowledgments
 
Regarding Hedging Activities:
 
Applicable
 
Additional Acknowledgments:
 
Applicable
 
3. Calculation Agent:
 
BofA
 
4. Account Details:
 
 
BofA Payment Instructions:
 
Bank of America, N.A.
 
New York, NY
 
SWIFT: BOFAUS3N
 
Bank Routing: 026-009-593
 
Account Name: Bank of America
 
Account No. : 0012333-34172
     
Counterparty Payment Instructions:
 
 
To be provided by Counterparty.
 
 
5. Offices:
 
 
The Office of BofA for the Transaction is:
 
Bank of America, N.A.
 
c/o Banc of America Securities LLC
 
Equity Financial Products
 
9 West 57th Street, 40th Floor
 
New York, NY 10019
     
The Office of Counterparty for the Transaction is:
 
450 Winks Lane, Bensalem, PA 19020
 



6. Notices: For purposes of this Confirmation:
 
(a) Address for notices or communications to Counterparty:
 
To:
Charming Shoppes, Inc.
 
450 Winks Lane
 
Bensalem, PA 19020
Attn:
Treasurer
Telephone:
215-633-4899
Facsimile:
215-638-6759
   
(b) Address for notices or communications to BofA:
 
To:
Bank of America, N.A.
 
c/o Banc of America Securities LLC
 
Equity Financial Products
 
9 West 57th Street, 40th Floor
 
New York, NY 10019
Attn:
John Servidio
Telephone:
212-583-8373
Facsimile:
212-230-8610





7. Representations, Warranties and Agreements:
 
(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, BofA as follows:
 
(i) On the Trade Date, (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.
 
(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.
 
(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through BofA or JPMorgan Chase Bank, National Association, London Branch.
 
(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that BofA is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133 or 149 (each as amended) or 150, EITF Issue No. 00-19, 01-06
or 03-06 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project.
 
(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.
 
(vi) Prior to the Trade Date, Counterparty shall deliver to BofA a resolution of
Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as BofA shall reasonably request.
 
(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
 
(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
 
(ix) On the Trade Date (A) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities, (B)
the capital of Counterparty is adequate to conduct the business of Counterparty
and (C) Counterparty has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.
 
(x) The representations and warranties of Counterparty set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement are true and correct and
are hereby deemed to be repeated to BofA as if set forth herein.
 
(xi) Counterparty understands no obligations of BofA to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of BofA or any governmental agency.
 
(b) Each of BofA and Counterparty agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.
 
(c) Each of BofA and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, Counterparty represents and warrants to BofA that (i)
it has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.
 
(d) Each of BofA and Counterparty agrees and acknowledges that BofA is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that BofA is entitled
to the protections afforded by, among other sections, Section 362(b)(6),
362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.
 
(e)  Counterparty shall deliver to BofA an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to BofA in form and substance, with respect
to the matters set forth in Section 3(a) of the Agreement.
 
8. Other Provisions:
 
(a) Additional Termination Events. The occurrence of (i) an event of default
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 6.01 of the Indenture, (ii) an Amendment Event or (iii) a
Repayment Event shall be an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and BofA shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement; provided that in the
case of a Repayment Event the Transaction shall be subject to termination only
in respect of the number of Convertible Securities that cease to be outstanding
in connection with or as a result of such Repayment Event.
 
“Amendment Event” means that Counterparty amends, modifies, supplements or
waives any term of the Indenture or the Convertible Securities governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty,
redemption right of Counterparty, any term relating to conversion of the
Convertible Securities (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Securities to amend.
 
“Repayment Event” means that (A) any Convertible Securities are repurchased
(whether in connection with or as a result of a change of control, howsoever
defined, or for any other reason) by Counterparty or any of its subsidiaries,
(B) any Convertible Securities are delivered to Counterparty in exchange for
delivery of any property or assets of Counterparty or any of its subsidiaries
(howsoever described), (C) any principal of any of the Convertible Securities is
repaid prior to the final maturity date of the Convertible Securities (whether
following acceleration of the Convertible Securities or otherwise) and (D) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Securities pursuant to the terms of the Indenture
as in effect on the date hereof shall not be Repayment Events.
 
(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(k) below, BofA shall owe
Counterparty any amount pursuant to Section 12.2 or 12.3 of the Equity
Definitions and “Consequences of Merger Events and Tender Offers” above, or
Sections 12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of an
Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require BofA to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to BofA, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”);
provided that if Counterparty does not validly request BofA to satisfy its
Payment Obligation by the Share Termination Alternative, BofA shall have the
right, in its sole discretion, to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s election to the
contrary. For the avoidance of doubt, the parties agree that in calculating the
Payment Obligation the Determining Party may consider the purchase price paid in
connection with the purchase of Share Termination Delivery Property. Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, the Tender Offer
Date, Announcement Date or Early Termination Date, as applicable:
 
Share Termination Alternative:
 
Applicable and means that BofA shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.
 
Share Termination Delivery
 
Property:
 
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
Share Termination Unit Price:
 
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to BofA at the time of notification of the Payment Obligation.
 
Share Termination Delivery Unit:
 
In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
Failure to Deliver:
 
Applicable
 
Other applicable provisions:
 
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.
 

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of BofA, any Shares (the “Hedge Shares”) acquired by
BofA for the purpose of hedging its obligations pursuant to the Transaction
cannot be sold in the public market by BofA without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow BofA
to sell the Hedge Shares in a registered offering, make available to BofA an
effective registration statement under the Securities Act to cover the resale of
such Hedge Shares and (A) enter into an agreement, in form and substance
satisfactory to BofA, substantially in the form of an underwriting agreement for
a registered offering, (B) provide accountant’s “comfort” letters in customary
form for registered offerings of equity securities, (C) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to BofA, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford BofA a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided, however, that if BofA, in
its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(c) shall apply at the election of Counterparty;
(ii) in order to allow BofA to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to BofA, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to BofA, due diligence rights (for BofA or any
designated buyer of the Hedge Shares from BofA), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to BofA (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate BofA for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from BofA at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by BofA.
 
(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:
 
(i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the fourth line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
BofA’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”
 
(ii)  Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “BofA may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.
 
(e) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give BofA a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 6% and (ii)
greater by 0.5% than the Notice Percentage included in the immediately preceding
Repurchase Notice (or, in the case of the first such Repurchase Notice, greater
than the Notice Percentage as of the date hereof). The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, the numerator of which is
the Number of Shares and the denominator of which is the number of Shares
outstanding on such day. In the event that Counterparty fails to provide BofA
with a Repurchase Notice on the day and in the manner specified in this Section
8(e) then Counterparty agrees to indemnify and hold harmless BofA, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (BofA and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of BofA.
 
(f) Transfer and Assignment. BofA may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, without the
consent of Counterparty, to (i) any of its affiliates, (ii) any entities
sponsored or organized by, or on behalf of or for the benefit of, BofA, or (iii)
any third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (i) the credit rating of BofA
at the time of the transfer and (ii) A- by Standard and Poor’s Rating Group,
Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody's”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute agency rating mutually agreed by
Counterparty and BofA. If at any time at which the Equity Percentage exceeds 8%,
BofA, in its discretion, is unable to effect such a transfer or assignment after
its commercially reasonable efforts on pricing terms reasonably acceptable to
BofA such that the Equity Percentage is reduced to 8% or less, BofA may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of the Transaction, such that the Equity
Percentage following such partial termination will be equal to or less than 8%.
In the event that BofA so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of the number of Shares that
BofA or any of its affiliates beneficially own (within the meaning of Section 13
of the Exchange Act) on such day, other than any Shares so owned as a hedge of
the Transaction, and the Number of Shares and (B) the denominator of which is
the number of Shares outstanding on such day.
 
(g) Staggered Settlement. BofA may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:
 
(i)  in such notice, BofA will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the applicable Settlement Averaging
Period) or delivery times and how it will allocate the Shares it is required to
deliver hereunder among the Staggered Settlement Dates or delivery times; and
 
(ii)  the aggregate number of Shares that BofA will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that BofA would otherwise be required to deliver on such
Nominal Settlement Date.
 
(h) Right to Extend. BofA may postpone any Potential Exercise Date or any other
date of valuation or delivery by BofA, with respect to some or all of the
relevant Options (in which event the Calculation Agent shall make appropriate
adjustments to the Shares it is required to deliver hereunder), if BofA
determines, in its reasonable discretion, that such extension is reasonably
necessary or appropriate to preserve BofA’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable BofA to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if BofA were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to BofA.
 
(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
 
(j) Designation by BofA. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
may designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform BofA obligations in respect
of the Transaction and any such designee may assume such obligations. BofA shall
be discharged of its obligations to Counterparty to the extent of any such
performance.
 
(k)  Netting and Set-off.
 
(i) If on any date cash would otherwise be payable or Shares or other property
would otherwise be deliverable hereunder or pursuant to the Agreement or
pursuant to any other agreement between the parties by Counterparty to BofA and
cash would otherwise be payable or Shares or other property would otherwise be
deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by BofA to Counterparty and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.
 
(ii) In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, BofA shall have the right to terminate,
liquidate and otherwise close out the Transaction and to set off any obligation
or right that BofA or any affiliate of BofA may have to or against Counterparty
hereunder or under the Agreement against any right or obligation BofA or any of
its affiliates may have against or to Counterparty, including without limitation
any right to receive a payment or delivery pursuant to any provision of the
Agreement or hereunder. In the case of a set-off of any obligation to release,
deliver or pay assets against any right to receive assets of the same type, such
obligation and right shall be set off in kind. In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of any other type, the value of each of such obligation and such right shall be
determined by the Calculation Agent and the result of such set-off shall be that
the net obligor shall pay or deliver to the other party an amount of cash or
assets, at the net obligor’s option, with a value (determined, in the case of a
delivery of assets, by the Calculation Agent) equal to that of the net
obligation. In determining the value of any obligation to release or deliver
Shares or any right to receive Shares, the value at any time of such obligation
or right shall be determined by reference to the market value of the Shares at
such time, as determined by the Calculation Agent. If an obligation or right is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation or right, in which case
set-off will be effected in respect of that estimate, and the relevant party
shall account to the other party at the time such obligation or right is
ascertained.
 
(iii) Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(k)) or any other agreement between the parties to the
contrary, (A) Counterparty shall not net or set off its obligations under the
Transaction, if any, against its rights against BofA under any other transaction
or instrument; (B) BofA may net and set off any rights of BofA against
Counterparty arising under the Transaction only against obligations of BofA to
Counterparty arising under any transaction or instrument if such transaction or
instrument does not convey rights to BofA senior to the claims of common
stockholders in the event of Counterparty’s bankruptcy; and (C) in the event of
Counterparty’s bankruptcy, BofA waives any and all rights it may have to set-off
in respect of the Transaction, whether arising under agreement, applicable law
or otherwise. BofA will give notice to Counterparty of any netting or set off
effected under this provision.
 
(l)  Equity Rights. BofA acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement.
 
(m)  Early Unwind. In the event the sale by Counterparty of the Convertible
Securities is not consummated with the initial purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on April
30, 2007 (or such later date as agreed upon by the parties, which in no event
shall be later than May 3, 2007) (April 30, 2007 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of BofA and Counterparty thereunder shall be
cancelled and terminated and (ii) purchase from the BofA on the Early Unwind
Date all Shares purchased by BofA or one of more of its affiliates and
Counterparty shall pay to BofA an amount in cash equal to the aggregate amount
of costs and expenses relating to the unwinding of BofA’s hedging activities in
respect of the Transaction (including market losses incurred in reselling any
Shares purchased by BofA or its affiliates in connection with such hedging
activities). The amount of any such reimbursement shall be determined by the
BofA in its sole good faith discretion. Following such termination, cancellation
and payment, each party shall be released and discharged by the other party from
and agrees not to make any claim against the other party with respect to any
obligations or liabilities of either party arising out of and to be performed in
connection with the Transaction either prior to or after the Early Unwind Date.
BofA and Counterparty represent and acknowledge to the other that upon an Early
Unwind and following the payment referred to above, all obligations with respect
to the Transaction shall be deemed fully and finally discharged.
 
(n)  Waiver of Trial by Jury. EACH OF COUNTERPARTY AND BOFA HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
(o)  Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND
WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT
FORUM WITH RESPECT TO, THESE COURTS.
 


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by BofA) correctly sets forth the terms of the agreement between
BofA and Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Facsimile No. 212-230-8610.
 

 
Yours faithfully,
 
BANK OF AMERICA, N.A.
 
 
By: 
Name:
Title:
Agreed and Accepted By:
 
 
 
CHARMING SHOPPES, INC.
 
 
By:  
Name:
Title:



 


 


 





